Case 1:19-cv-04582-JPH-TAB Document 68 Filed 12/04/20 Page 1 of 4 PageID #: 561




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

PAUL EDWARD TURNER,                                   )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-04582-JPH-TAB
                                                      )
INDYGO,                                               )
,                                                     )
                              Defendant.              )


                                              ORDER

 I.     Introduction

        This matter is before the Court on Plaintiff Paul Edward Turner's motions for failure to

 respond to interrogatories [Filing No. 61; Filing No. 62], which the Court will interpret as

 motions to compel. Turner, proceeding pro se, filed two identical motions requesting that

 Defendant IndyGo "answer my questions." [Filing No. 61; Filing No. 62.] For the reasons

 stated below, Turner's motions are denied.

 II.    Background

        On April 29, 2020, Turner filed a discovery request in the form of an email, in which he

 sought various information from IndyGo. [Filing No. 32.] On May 15, 2020, Turner filed a

 similar additional discovery request seeking further information from IndyGo. [Filing No. 33.]

 IndyGo interpreted these docket entries as Turner's attempts to serve his first set of

 interrogatories and his first set of requests for production of documents. [Filing No. 63, at ECF

 p. 1] After seeking—and receiving—extensions of time from the Court, IndyGo timely

 responded to Turner's requests. [Filing No. 63-1; Filing No. 63-2.] However, IndyGo responded

 that many of Turner's interrogatories were "overly broad, vague, ambiguous, confusing, not
Case 1:19-cv-04582-JPH-TAB Document 68 Filed 12/04/20 Page 2 of 4 PageID #: 562




 reasonably limited in time and/or scope, and/or IndyGo was unable to decipher the information

 that Turner seeks." [Filing No. 63, at ECF p. 2.] When IndyGo had objections, IndyGo

 specifically stated the objection and reasoning in its answer. [Filing No. 63-1; Filing No. 63-2.]

        IndyGo states that on September 2, 2020, "Turner delivered what IndyGo interpreted as

 additional interrogatory requests." [Filing No. 63, at ECF p. 2.] In total, Turner's second set of

 interrogatories contained 28 additional interrogatory requests. [Filing No. 63-3.] On October 2,

 2020, IndyGo provided Turner with its answers to Turner's second set of interrogatories. [Filing

 No. 63-4.] In addition, on October 26, 2020, IndyGo provided its first supplemental answers to

 Turner's second set of interrogatories, supplementing its answer to Interrogatory No. 25. [Filing

 No. 63-5.] That same date, Turner filed the two identical motions that now pend, alleging that

 IndyGo failed to respond to his interrogatories. [Filing No. 61; Filing No. 62.] Since Turner's

 motions did not articulate any specific interrogatory responses at issue, IndyGo interpreted his

 motions as relating to IndyGo's responses to Turner's second set of interrogatories from

 September 2, 2020. [Filing No. 63, at ECF p. 3.] Turner did not provide any further explanation

 to the Court. Thus, this matter now pends.

 III.   Discussion

        Turner requests that IndyGo answer his questions and takes issue with the fact that

 IndyGo "objected to everything[.]" [Filing No. 61; Filing No. 62.] Turner contends that all his

 requests are relevant. [Filing No. 61; Filing No. 62.] In response, IndyGo notes that it did

 respond to Turner's interrogatories and argues that its objections to Turner's written discovery

 requests are proper. [Filing No. 63, at ECF p. 3.]

        Contrary to Turner's assertion, IndyGo did not fail to respond to his interrogatories, nor

 did IndyGo simply object to everything. Rather, IndyGo provided specific grounds for



                                                  2
Case 1:19-cv-04582-JPH-TAB Document 68 Filed 12/04/20 Page 3 of 4 PageID #: 563




 objections, as required by Fed. R. Civ. P. 33(b)(4), to each of Turner's second set of

 interrogatories, before providing substantive answers to Interrogatory Nos. 8, 9, 11, 12, 16, 20,

 23, 24, and 25. [Filing No. 63, at ECF p. 4.]

        In response to Turner's motions, IndyGo restates its objections to the remaining

 interrogatories, including that some requests relate to a type of discrimination that is not alleged

 in Turner's complaint; some are overbroad and unduly burdensome without a reasonable limit in

 time and/or scope; some IndyGo was unable to decipher; and some exceeded the Fed. R. Civ. P.

 33(a)(1) limit of 25 interrogatories per party without leave of court. [Filing No. 63, at ECF p. 4-

 5.] IndyGo's objections to Turner's interrogatories are specific and reasonable. See Fed. R. Civ.

 P. 33(b)(4). And on the questions where IndyGo did provide a substantive answer, it did so

 separately and fully, in accordance with Fed. R. Civ. P. 33(b)(3). Therefore, to the extent Turner

 seeks to compel a response, his motions [Filing No. 61; Filing No. 62] are denied.1

 IV.    Conclusion

        Turner's motions [Filing No. 61; Filing No. 62] are denied. IndyGo has provided answers

 to Turner's interrogatories, in addition to specific objections when applicable.

        Date: 12/4/2020
                                      _______________________________
                                        Tim A. Baker
                                        United States Magistrate Judge
                                        Southern District of Indiana




 1
   To the extent that Turner contemplates revising any of his interrogatories, the Court notes that
 the deadline for non-expert witness discovery and discovery relating to liability issues was
 previously extended to October 15, 2020, and has since passed. [Filing No. 57.]
                                                   3
Case 1:19-cv-04582-JPH-TAB Document 68 Filed 12/04/20 Page 4 of 4 PageID #: 564




 Distribution:

 All ECF-registered counsel of record via email

 PAUL EDWARD TURNER
 143.5 S. Randolph St.
 Indianapolis, IN 46201




                                                  4
